Per Curiam.
Other evidence of the fact alleged must be produced to the court. Take time to produce other testimony.
Note. — After a great variety of contradictory cases upon this point it seems to be now settled, that a juror shall not be allowed to prove the misconduct of the jury of which he is a member. See the case of Lessee of Cluggage v. Swan, 4 Binney 150, and particularly the very earned and conclusive opinion delivered by Mr. Justice Yeates, in which will be found collected all the cases upon the subject, both in the American and English books.
Cited in Kennedy v. Kennedy, 3 Harr. 454-463; Consumer's Coal Co. v Hutchinson, 7 Vr. 25.